Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dayyan Atta Bey appeals the district court’s order dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). In his complaint, Bey sought relief under 42 U.S.C. § 1983 (2012), and other causes of action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bey v. Bass, No. 4:15-cv-00091-MSD-LRL (E.D.Va. Sept. 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.